DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-20 and 22-27 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2022 has been entered.

Response to Arguments
Applicant’s remarks dated 22 November 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-6 and 9-12 under 35 U.S.C. 103 over Cai in view of Hyeon is WITHDRAWN over the instant amendment requiring a standard deviation of 10% as Cai and Hyeon both disclose standard deviations smaller than 10% for claim 1 and those dependent thereon. For claim 20 and those dependent thereon and claims 8, 17 and 18, Cai utilizes 180 C and 280 C for the heating temperatures which are outside of the claimed ranges. The rejection of claims 13-16 and9 is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that “any additional growth resulting from repeating steps in Hyeon utilizes a repetition of the same process” (Remarks at 10). Hyeon discloses heating a mixture at 300 C to form 11 nm nanoparticles and then adding more reactant to a solution of these 11 nm nanoparticles and continuing heating at 300 C. However, the usage of 300 C is at the reflux temperature of Miguel, and as such adding additional reactant for the reason of enabling growth is within the level of ordinary skill in the art and the combination is still proper as this secondary heating step is done at the refluxing temperature of Miguel, Miguel wants to do two separate heating steps one at a lower temperature and one at a higher temperature.

The rejection of claims 1-12 under 35 U.S.C. 103 over Miguel in view of Hyeon is WITHDRAWN over the instant amendment requiring a standard deviation of 10% as that of Miguel is well below 10%. The rejection of claims 13-16 and 19 is MAINTAINED and updated below to reflect the instant amendment. The rejection of claims 20 and 22-26 is WITHDRAWN over the instant amendment and traversal. The rejection of claims 17 and 18 are WITHDRAWN as neither Miguel or Hyeon disclose 100-140 C and 200-240 C for 1-3 and 1-2 hours respectively.
The traversal against claim 13 is that Miguel does not expressly state “continuous stirring or adding an additional reactant to the second reaction mixture and further heating of a reaction mixture” (Remarks at 13) which is correct. It continues that “any additional growth resulting from repeating steps in Hyeon utilizes a repetition of the same process” (Id.). Hyeon discloses heating a mixture at 300 C to form 11 nm nanoparticles and then adding more reactant to a solution of these 11 nm nanoparticles and continuing heating at 300 C. However, the usage of 300 C is at the reflux temperature of Miguel, and as such adding additional reactant for the reason of enabling growth is within the level of ordinary skill in the art and the combination is still proper as this secondary heating step is done at the refluxing temperature of Miguel, Miguel wants to do two separate heating steps one at a lower temperature and one at a higher temperature.
The traversal against the rejection of claim 20 over Miguel in view of Hyeon is similar to that against claim 13. Miguel discloses an initial heating temperature of 180 C and then refluxing at 287 C, both of which are outside that range instantly claimed. As such, the rejection of claim 8 is also WITHDRAWN.

The rejection of claims 1, 2 and 4-12 under 35 U.S.C. 103 over Gunay is WITHDRAWN over the instant amendment requiring a 10% standard deviation as Gunay discloses a larger standard deviation for claim 1 and those dependent thereon. The rejection of claims 12, 13 and 16-24, 26 and 27 is WITHDRAWN over the instant amendment requiring the initial temperature be 100-140 C and the second of 200-240 C as Gunay discloses using 210 C for the entire process and thusly no rationale to utilize any other temperatures for the combination with Hyeon and as such the traversals are persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 22-27 (those dependent upon 20 are rejected due to their dependency thereform) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, limitation a recites “the reaction mixture” but it lacks antecedent basis earlier in the claim, it is defined in limitation b. For purposes of compact prosecution the language from limitation b is how it is being construed applying to limitation a (“operation on a reaction mixture comprising a reactant and a polyol”).
In claim 27 it is indefinite if this should be a Markush group or not, or if it is an iron species plus the other ones as presented in the specification for doping water-soluble iron oxide nanoparticles.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Hyeon.
Regarding claims 13-16 and 19, Hyeon discloses a method of continuously synthesizing water-soluble metal oxide (magnetite) nanoparticles of varying sizes (7.2+/-1.2 nm, Cai at 369 L col) comprising:
a) Performing a first heating operation on a reaction mixture at an initial temperature (180 C) for an initial time duration wherein the reaction mixture comprises a first pre-determined amount of a reactant and a polyol (iron acetylacetonate and D/T-EG, Cai at 367 L col);
b) Performing a second heating operation, on the reaction mixture obtained from the first heating operation, at a predetermined temperature for a predetermined time to obain water-soluble metal oxide nanoparticles of a first selected size (280 C, Id.) wherein the first predetermeidn amount of the reactant added during the first heating operation is determined by the selected first size and the predetermined temperature is greater than the initial temperature (280 vs. 180 C).
However, Cai does not expressly state adding a second predetermined amount of the reactant to the reaction mixture and then performing a third heating operation on the reaction mixture obtained from adding the predetermined amount of the reactant, at the predetermined temperature for the predetermined time duration to obtain water-soluble metal oxide nanoparticles of a selected second size, wherein the second predetermined amount of the reactant added is determined by the selected second size.
Hyeon in a method of producing magnetite discloses adding more iron precursor and then heating that to 300 C (Hyeon at 12800).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant claimed invention to perform the method of Cai in view of the additional reaction and temperature of Hyeon. The teaching or suggested motivation in doing so being growth of larger particles (Id.).

Claims 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miguel in view of Hyeon.
Regarding claims 13-16 and 19, Miguel discloses a continuous synthesis method for water-soluble metal oxide nanoparticles of varying sizes (Miguel at “Fig. 1c”) comprsing:
a) Performing a first heating operation ona reaction mixture at an initial tempreautre (180 C) for an initial time duration fo 1 hour, the reaction mixture comprising iron acetylacetonate and DEG (Miguel at 8349 L col) with a first predetermined amount of the reactant and polyol (Id.);
b) Performing a second heating operation at 245 C for 1 hour to obtain water-soluble iron oxide nanoparticles of a first size (Miguel at 8350 R col which discoses the amount of iron acetylacetonate added controls the particle size so this meets all predetermined amount addition aspects and particle size control) and then adding a predetermined amount as determined by the amount of reactant added during the first heating operation based on the first size (Id.) of the reactant to the reaction mixture obtained therefrom (Miguel at 8349).
However, Miguel does not expressly state adding a second predetermined amount of the reactant to the reaction mixture and then performing a third heating operation on the reaction mixture obtained from adding the predetermined amount of the reactant, at the predetermined temperature for the predetermined time duration to obtain water-soluble metal oxide nanoparticles of a selected second size, wherein the second predetermined amount of the reactant added is determined by the selected second size.
Hyeon in a method of producing magnetite discloses adding more iron precursor and then heating that to 300 C (Hyeon at 12800).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant claimed invention to perform the method of Miguel in view of the additional reaction and temperature of Hyeon. The teaching or suggested motivation in doing so being growth of larger particles (Id.).

Allowable Subject Matter
Claims 1-12 are allowed. Claims 20 and 22-27 would be allowable absent the above rejection under 35 U.S.C. 112(b).
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 1, none of the cited prior art either alone or in combionation discloses or reasonably suggests a method of making a water-soluble metal oxide via heating a first reaction mixture of a polyol and a metal oxide precursor at a first temperature ot produce a water-soluble metal oxide nanoparticle containing solution wherein the standard deviation is ~10% with further heating at a higher temperature after adding more metal oxide precursor. Cai was the closest piece of prior art and it discloses a lower standard deviation. Newly cited “Flow Synthesis of Biocompatible Fe3O4 Nanoparticles: Insight into
the Effects of Residence Time, Fluid Velocity, and Tube Reactor Dimension on Particle Size Distribution” to Jiao et al., discloses a standard deviation of 10.6% but does not disclose addition of additional reactant during the aging time and the aging time is done at the same temperature as the initial preparation so usage of a higher temperature would not be within the level of ordinary skill.
	As to claim 20 and those dependent thereon (and claims 17 and 18) usage of a temperature of ~100~140 C and ~200~240 C for the initial and second heating step in a method of forming water-soluble metal oxide nanoparticles wherein the first heating step utilizes a reaction mixture comprising a reactant and a polyol and then adding more reactant after the initial temperature is reached and then heating to the second temperature followed by repetition of such. Miguel is the closest piece of prior art and it discloses an initial temperature of 180 C and a second temperature of 245 C.

Conclusion
Claims 13-16, 19, 20 and 22-27 are rejected. Claims 1-12 are allowed. Claims 17 and 18 are objected to.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:30 AM to 04:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759